J-S72018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.C., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: A.C., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1294 MDA 2018

                Appeal from the Order Entered July 9, 2018
 In the Court of Common Pleas of York County Juvenile Division at No(s):
                         CP-67-DP-0000278-2017

 IN THE INTEREST OF: L.C., A MINOR :      IN THE SUPERIOR COURT OF
                                   :           PENNSYLVANIA
                                   :
 APPEAL OF: A.C., MOTHER           :
                                   :
                                   :
                                   :
                                   :
                                   :      No. 1295 MDA 2018

                Appeal from the Order Entered July 9, 2018
 In the Court of Common Pleas of York County Juvenile Division at No(s):
                         CP-67-DP-0000279-2017

 IN THE INTEREST OF: J.C., A MINOR    :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: A.C., MOTHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1296 MDA 2018

                Appeal from the Order Entered July 9, 2018
 In the Court of Common Pleas of York County Juvenile Division at No(s):
                         CP-67-DP-0000280-2017


BEFORE: BOWES, J., SHOGAN, J., and KUNSELMAN, J.
J-S72018-18


MEMORANDUM BY SHOGAN, J.:                      FILED: DECEMBER 31, 2018

       In these consolidated dependency cases, Appellant, A.C. (“Mother”),

appeals from orders entered on July 9, 2018, that changed prior permanency

review orders from “reunification” to “adoption with a concurrent goal of

reunification” with respect to Mother’s three children, A.C., a son born in July

of 2012, L.C., a son born in February of 2014, and J.C., a daughter born in

January of 2016 (collectively “the children”).1 After careful review, we affirm.2

       The trial court summarized the history of these cases as follows:

             The family involved in this appeal has been involved with
       the York County Children Youth & Family agency (hereinafter
       “CYF” or the “Agency”) since September 30, 2016, when the
       Agency received a referral citing concerns regarding Mother’s
       mental health and possible medical neglect. [A.C., L.C., and J.C.]
       are six, four[,] and two, respectively.            Following their
       investigation, CYF accepted the case for services on November 28,
       201[6]. At the time, the family resided in a house provided by a
       local church.     However, on March 23, 2017, Mother was
       involuntarily expelled from the house. The family then began to
       stay with Mother’s friends or in hotels. CYF attempted to arrange
       for and provide services to Mother, but Mother failed to participate
       or comply with service providers. The children were twice placed
       in foster care via the Safe Families Program, which provides
       temporary foster homes on a voluntary basis. On August 9, 2017,
       Mother disclosed to CYF that she had a history of drug abuse.

             On August 15, [2017], it was reported that the Safe Families
       foster father had spanked the two boys, which is against program
____________________________________________


1 We point out that one child, A.C., has the same initials as Mother. In our
discussion, A.C. refers to the minor child.

2 E.C. (“Father”) participated in the proceedings at the trial-court level.
However, Father has not filed a separate appeal in this matter, and he is not
a party to the instant appeal.


                                           -2-
J-S72018-18


        policy. As a result, the children would have to be removed from
        the home. When CYF attempted to contact Mother, she informed
        the Agency that she was in New Jersey. Because Mother’s leaving
        the state had violated their policy, Safe Families would not place
        the children in another one of its foster homes[.] On August 16,
        2017, an Application for Emergency Protective Custody was filed,
        and temporary legal and physical custody of the children were
        awarded to CYF. A Shelter Care Hearing was held on August 21,
        [2017], but continued to August 28, [2017], due to Mother’s
        request for counsel. Counsel was obtained, and the Shelter Care
        Hearing was attempted. However, Father, unable to attend due
        to incarceration, and participating by telephone requested a
        continuance in order to obtain counsel. The Shelter Care Hearing
        was rescheduled for September 18, 2017. On September 18,
        2017[,] a combined Shelter Care/Adjudicatory hearing was held.
        The children were adjudicated dependent and it was determined
        that it was not in the best interest of the children to be returned
        to Mother. The children were placed in [foster care].

              Over the course of the next eleven months, Status Review,
        Permanency Review and Dispositional Review proceedings were
        held at appropriate intervals. Throughout that time period,
        Mother’s progress varied from moderate to minimal. ... The most
        recent hearing was held on July 9, 2018. Following the hearing,
        a Permanency Review Order was entered, changing the primary
        goal from reunification to adoption, with a concurrent goal of
        reunification.

Trial Court Opinion, 8/22/18, at 2-3.

        On August 3, 2018, Mother filed a separate appeal at each of the trial

court docket numbers. Both the trial court and Mother complied with Pa.R.A.P.

1925.    On August 21, 2018, Mother filed an application to consolidate the

three appeals pursuant to Pa.R.A.P. 513. This Court granted Mother’s motion

and consolidated the appeals on August 22, 2018.

        On appeal, Mother raises the following issues:

        I. Whether the lower court erred by changing the primary goal
        from reunification with a parent or guardian to adoption based on

                                       -3-
J-S72018-18


      the court’s failure to provide adequate notice that a change of goal
      was being considered and that the permanency review hearing
      was also a change of goal hearing.

      II. Whether the lower court erred by changing the goal from
      reunification to adoption as clear and convincing evidence was not
      presented to support the change of goal.

Mother’s Brief at 4 (full capitalization omitted).

      Prior to addressing the issues Mother raises in her appeal, we note that

at the outset of the dependency proceedings, Katherine Doucette, Esquire,

was appointed guardian ad litem (“GAL”) for the children, and she represented

the children’s best interests. Pursuant to 23 Pa.C.S. § 2313(a), trial courts

are required to appoint counsel to represent the legal interests of children in

contested involuntary termination proceedings. In re Adoption of L.B.M.,

161   A.3d   172,    179-180       (Pa.   2017).   Additionally,   “during    contested

termination-of-parental-rights proceedings, where there is no conflict between

a child’s legal and best interests, an attorney-[GAL] representing the child’s

best interests can also represent the child’s legal interests.” In re T.S., 192

A.3d 1080, 1092 (Pa. 2018). Our Supreme Court explained that if a child’s

preferred outcome is not ascertainable, there can be no conflict between the

child’s legal interests and best interests, and therefore, 23 Pa.C.S. § 2313(a)

is satisfied where the court appoints only an attorney-GAL who represents the

child’s best interests. Id. at 1092-1093.

      Recently,     this   Court    extended    the   requirements    of     L.B.M.   to

dependency actions. See In re J’K.M., 191 A.3d 907, 916 (Pa. Super. 2018)


                                          -4-
J-S72018-18


(reversing an order denying appointment of a separate counsel for

dependency proceedings where there was a conflict between the child’s best

interests and legal interests). In the case at bar, at the time of the July 9,

2018 permanency review orders, A.C. was six years old, L.C. was four, and

J.C. was two, and the trial court noted that the children’s individual

preferences “have been ascertained to the fullest extent possible and

communicated to the court by the [GAL].”                Order, 7/9/18 (emphasis

added). Neither the trial court nor the GAL has stated that the children’s best

interests and legal interests are in conflict. Accordingly, at this juncture, we

conclude it is unnecessary to direct the trial court to appoint separate legal

counsel. Nevertheless, in future proceedings, if the trial court determines that

there is a conflict between any child’s preferred outcome and his or her best

interests, that child must have separate legal counsel to advance his or her

legal and best interests. Interest of Q.R., ___ A.3d ___, 2018 PA Super 309

(Pa. Super. 2018).

      In dependency matters, we review goal-change decisions for an abuse

of discretion. In Interest of R.W., 169 A.3d 129, 134 (Pa. Super. 2017).

      In order to conclude that the trial court abused its discretion, we
      must determine that the court’s judgment was “manifestly
      unreasonable,” that the court did not apply the law, or that the
      court’s action was “a result of partiality, prejudice, bias or ill will,”
      as shown by the record. We are bound by the trial court’s findings
      of fact that have support in the record. The trial court, not the
      appellate court, is charged with the responsibilities of evaluating
      credibility of the witness and resolving any conflicts in the
      testimony. In carrying out these responsibilities, the trial court is
      free to believe all, part, or none of the evidence. When the trial

                                        -5-
J-S72018-18


     court’s findings are supported by competent evidence of record,
     we will affirm, “even if the record could also support an opposite
     result.”

Id. (quoting In re R.M.G., 997 A.2d 339, 345 (Pa. Super. 2010) (citation

omitted)).

     Mother first avers that the trial court failed to provide her with adequate

notice that a placement-goal change was possible at the permanency review

hearing. Mother’s Brief at 16. We disagree.

     This Court has held that “there is no statutory requirement that a

juvenile court must provide express notice that it is contemplating a goal

change.”     In Interest of L.T., 158 A.3d 1266, 1278 (Pa. Super. 2017).

Moreover, “a review of the current goal’s feasibility is a required component

of every permanency review hearing.” Id. In the case at bar, the May 1,

2018 status-review order informed Mother that a goal change was possible.

Mother now avers that she did not receive “formal notice” of the permanency-

review hearing. Mother’s Brief at 18. However, Mother attended the July 9,

2018 permanency-review hearing, and she was represented by counsel at that

hearing.     Moreover, at the very beginning of the hearing, counsel for CYF

announced that the hearing was a “permanency review hearing for [the] three

minor children.” N.T. 7/9/18, at 2. Mother’s counsel did not object to the

permanency-review hearing or ask for a continuance, and a goal change is

possible at any permanency review hearing.          L.T., 158 A.3d at 1278.




                                     -6-
J-S72018-18


Accordingly, Mother’s claim that she did not receive notice of a possible goal

change is baseless and entitles her to no relief.

      Next, Mother argues that the trial court erred by changing the

permanency goal because the evidence presented was not sufficient.        We

disagree.

      Factors that the trial court must consider at a permanency review

hearing are set forth in 42 Pa.C.S. § 6351, as follows:

      (f) Matters to be determined at permanency hearing.-- At
      each permanency hearing, a court shall determine all of the
      following:

         (1) The continuing necessity for and appropriateness of the
         placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3) The extent of progress made toward alleviating the
         circumstances which necessitated the original placement.

         (4) The appropriateness and feasibility of the current
         placement goal for the child.

         (5) The likely date by which the placement goal for the child
         might be achieved.

         (5.1) Whether reasonable efforts were made to finalize the
         permanency plan in effect.

         (6) Whether the child is safe.

         (7) If the child has been placed outside the Commonwealth,
         whether the placement continues to be best suited to the
         safety, protection and physical, mental and moral welfare of
         the child.


                                     -7-
J-S72018-18


                                   * * *

       (9) If the child has been in placement for at least 15 of the
       last 22 months or the court has determined that aggravated
       circumstances exist and that reasonable efforts to prevent
       or eliminate the need to remove the child from the child’s
       parent, guardian or custodian or to preserve and reunify the
       family need not be made or continue to be made, whether
       the county agency has filed or sought to join a petition to
       terminate parental rights and to identify, recruit, process
       and approve a qualified family to adopt the child unless:

          (i) the child is being cared for by a relative best suited
          to the physical, mental and moral welfare of the child;

          (ii) the county agency has documented a compelling
          reason for determining that filing a petition to
          terminate parental rights would not serve the needs
          and welfare of the child; or

          (iii) the child’s family has not been provided with
          necessary services to achieve the safe return to the
          child’s parent, guardian or custodian within the time
          frames set forth in the permanency plan.

       (10) If a sibling of a child has been removed from his home
       and is in a different placement setting than the child,
       whether reasonable efforts have been made to place the
       child and the sibling of the child together or whether such
       joint placement is contrary to the safety or well-being of the
       child or sibling.

       (11) If the child has a sibling, whether visitation of the child
       with that sibling is occurring no less than twice a month,
       unless a finding is made that visitation is contrary to the
       safety or well-being of the child or sibling.

       (12) If the child has been placed with a caregiver, whether
       the child is being provided with regular, ongoing
       opportunities to participate in age-appropriate or
       developmentally appropriate activities. In order to make the
       determination under this paragraph, the county agency shall
       document the steps it has taken to ensure that:


                                    -8-
J-S72018-18


          (i) the caregiver is following the reasonable and
          prudent parent standard; and

          (ii) the child has regular, ongoing opportunities to
          engage in age-appropriate or developmentally
          appropriate activities. The county agency shall consult
          with the child regarding opportunities to engage in
          such activities.

     (f.1)      Additional   determination.--Based        upon    the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

       (1) If and when the child will be returned to the child’s
       parent, guardian or custodian in cases where the return of
       the child is best suited to the safety, protection and physical,
       mental and moral welfare of the child.

       (2) If and when the child will be placed for adoption, and
       the county agency will file for termination of parental rights
       in cases where return to the child’s parent, guardian or
       custodian is not best suited to the safety, protection and
       physical, mental and moral welfare of the child.

       (3) If and when the child will be placed with a legal custodian
       in cases where the return to the child’s parent, guardian or
       custodian or being placed for adoption is not best suited to
       the safety, protection and physical, mental and moral
       welfare of the child.

       (4) If and when the child will be placed with a fit and willing
       relative in cases where return to the child’s parent, guardian
       or custodian, being placed for adoption or being placed with
       a legal custodian is not best suited to the safety, protection
       and physical, mental and moral welfare of the child.

       (5) If and when the child will be placed in another planned
       permanent living arrangement which is approved by the
       court, the following shall apply:

          (i) The child must be 16 years of age or older.




                                    -9-
J-S72018-18


          (ii) The county agency shall identify at least one
          significant connection with a supportive adult willing
          to be involved in the child’s life as the child transitions
          to adulthood, or document that efforts have been
          made to identify a supportive adult.

          (iii) The county agency shall document:

              (A) A compelling reason that it would not be
              best suited to the safety, protection and
              physical, mental and moral welfare of the child
              to be returned to the child’s parent, guardian or
              custodian, to be placed for adoption, to be
              placed with a legal custodian or to be placed
              with a fit and willing relative.

              (B) Its intensive, ongoing and, as of the date of
              the hearing, unsuccessful efforts to return the
              child to the child’s parent, guardian or custodian
              or to be placed for adoption, to be placed with a
              legal custodian or to be placed with a fit and
              willing relative.

              (C) Its efforts to utilize search technology to find
              biological family members for the child.

          (iv) The court shall:

              (A) Ask the child about the desired permanency
              goal for the child.

              (B) Make a judicial determination explaining
              why, as of the date of the hearing, another
              planned permanent living arrangement is the
              best permanency plan for the child.

              (C) Provide compelling reasons why it continues
              not to be in the best interests of the child to
              return to the child’s parent, guardian or
              custodian, be placed for adoption, be placed
              with a legal custodian or be placed with a fit and
              willing relative.




                                    - 10 -
J-S72018-18


               (D) Make findings that the significant connection
               is identified in the permanency plan or that
               efforts have been made to identify a supportive
               adult, if no one is currently identified.

      (f.2) Evidence.--Evidence of conduct by the parent that places
      the health, safety or welfare of the child at risk, including evidence
      of the use of alcohol or a controlled substance that places the
      health, safety or welfare of the child at risk, shall be presented to
      the court by the county agency or any other party at any
      disposition or permanency hearing whether or not the conduct was
      the basis for the determination of dependency.

42 Pa.C.S. § 6351(f)-(f.2).

      Additionally, in a change of goal proceeding, the best interests of the

children, and not the interests of the parent, must guide the trial court; the

parent’s rights are secondary. In re M.T., 101 A.3d 1163, 1173 (Pa. Super.

2014). “The burden is on the Agency to prove the change in goal would be in

the child’s best interests.”   Id. (citation omitted).   Finally, the court must

consider the bonds a child shares with his parents, foster parents, and siblings.

Id. (citation omitted). This Court has stated:

      The focus of all dependency proceedings, including change of goal
      proceedings, must be on the safety, permanency, and well-being
      of the child. The best interests of the child take precedence over
      all other considerations, including the conduct and the rights of
      the parent.... While parental progress toward completion of a
      permanency plan is an important factor, it is not to be elevated to
      determinative status, to the exclusion of all other factors.

Id. (citation omitted).

      In the case at bar, the trial court addressed this issue as follows:

      At the most recent permanency review hearing, Mother’s progress
      was again determined to be minimal. The caseworker testified that
      Mother has obtained employment and has been visiting with the

                                     - 11 -
J-S72018-18


     children. While we commend Mother’s efforts, we note that as
     recently as November 22, 2017, the Agency reported that Mother
     appeared overwhelmed at visits, and that the Foster mother
     reported that the children were not fed during visits, and that the
     youngest was returned with urine and feces in her clothing.
     Recommendation-Status Review, at 1. November 22, 2017.
     Mother’s visits continue to be supervised, and the supervisor
     stated at the most recent proceeding that Mother continued to
     need coaching during the visits.

           Mother has been ordered to undergo mental health and drug
     and alcohol evaluations several times, on November 22, 2017,
     January 29, and May 1, 2018. Mother reports having undergone
     the evaluations, but no reports or confirmation have been
     documented to this Court because Mother has failed to execute a
     release form. We have only the caseworkers statement that
     Mother does not require services for drug and alcohol issues at
     the present time. However, without documentation we cannot
     ascertain with certainty that the evaluations occurred, or what the
     results were if they did. Hr’g_Tr., at 12-13. July 9, 2018.

           Similarly, we are without evidence that Mother has obtained
     appropriate and stable housing. Appropriate and stable housing
     have been an issue with this family since very near the beginning
     of the Agency’s involvement.

           One service provider, Family Engagement Specialist, Jessica
     Myers testified that there have been “minor safety concerns”
     during supervised visits, that Mother continues to need coaching,
     and that [F]oster mother reports disciplinary problems with the
     children following visits. Id. 19-22. Ms. Myers testified that further
     behavior modification coaching with Mother is necessary. Foster
     mother confirmed Ms. Myers’ testimony citing a plethora of
     behavioral issues the children have exhibited. Id. 23-30.

            The children have been continuously in placement for
     roughly eleven months, and while the statutory recommendation
     of fifteen months is yet to be surpassed, it is fast approaching.
     While Mother has arguably made minimal progress, the Agency
     has been involved with this family for twenty-three months. “A
     child’s life simply cannot be put on hold in the hope that the parent
     will Summon the ability to handle the responsibilities of
     parenting.” In re Adoption of M.E.P., 825 A.2d 1266, 1276
     (Pa.Super. 2003). And while the law does not give concrete

                                    - 12 -
J-S72018-18


      deadlines for goals and placement, “The process of reunification
      or adoption should be completed-within eighteen (18) months.”
      In re Adoption of R.J.S., 901 A.2d 502 (Pa.Super 2006) (internal
      citations omitted) (emphasis in original). Time is of the essence
      for these children. While we would like nothing more than to see
      reunification, that can only occur when it becomes the option that
      best serves the best interests of these children. Thus, it remains
      the concurrent goal. However, for the reasons stated above,
      including the length of time the Agency has been involved, it is
      clear that it is time for another option to become the primary goal.
      That option is adoption.

Trial Court Opinion, 8/22/18, at 6-8.

      After review, we agree with the trial court. The record supports the trial

court’s conclusions that although Mother made some progress toward

reunification with the children, adoption may be in the children’s best interests

in the immediate future. Accordingly, we discern no error of law or abuse of

discretion in the trial court changing the goal from reunification to reunification

with a concurrent goal of adoption.

      For the reasons set forth above, we conclude that Mother is entitled to

no relief in these consolidated appeals. Therefore, we affirm the July 9, 2018

orders.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: December 31, 2018

                                      - 13 -